Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 	In view of the RCE, claims 1, 4-20 are pending in which non-elected claims 8-20 withdrawn from a consideration. Thus claims 1 and 4-7 are considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huder Bernhard (DE 4003057 of record) in view of Aoki et al (US 2016/023417 of record).
	Respecting claim 1, Huder discloses a beamforming antenna assembly comprising a mirror glass (3 in Fig. 5a; 11 in fig. 6a) coated with a material (fig. 6a : mirror glass 11 coated with material 12), the material including a normal portion and a pattern portion (best seen in the below drawing as reproduced from fig. 5A & 6A) ; a beamforming antenna (9 in fig. 5a) disposed on the pattern (figs. 5a and 5b: the radar antenna array 9 is disposed on a portion of the glass (the middle portion) as marked as “a pattern portion in the below” drawing; col. 3 : lines 55 to 60), wherein part of beams radiated from the beamforming antenna (9) passes the mirror glass (3) through the pattern portion (the pattern portion is seen in figure 6b which makes the mirror act as a dielectric for the RF waves of the radar;3 in Fig. 5a,  fig. 6a and fig. 6b; col. 1 :44 to 47; col. : line 52 to col. 2 : line 6).
	
    PNG
    media_image1.png
    692
    711
    media_image1.png
    Greyscale

	Huder further discloses, in Fig. 6B, the pattern portion includes a plurality of patterns wherein each of the patterns having a shape (rectangular shapes in Fig. 6B) is spaced apart from each other at predetermined intervals in a horizontal direction and a vertical direction on the (cross shape/cross inner slots 131a & cross-shaped outer conductor 131b). It would have been obvious to one skilled in the art to employ Aoki’s teaching of cruciform shape to Huder’s patterns in order to reduce in-vehicle reflection of radar waves transmitted from a base station towards the antenna module instead of being emitted outwardly from the vehicle as stated in Aoki, par. 198. Respecting recitation “the cruciform shape determined based on a wavelength of the beams”. Although Huder does not suggest the features, Aoki does mention the sizes of the cruciform patterns are freely determined within the intended use of the frequency-selective substrate; therefore, it is clear that the size of Aoki cruciform patterns are dependent on the wavelength used. The sizes are therefore just a design option well-known to the person skilled in the art, these having no surprising effect. Further, because the sizes of the patterns depend on the patterns themselves, therefore, it would have been obvious to choose the size of the patterns such that they are small enough not to be seen by the driver yet they are such that they let RF through.
	Respecting claims 4-5 which recites “a length of the crucifor”, and “each unit pattern of the plurality of unit patterns satisfies d (length of pattern)>=λ/4 and h (width of the pattern <=5um”.  Huder as modified by Aoki does not suggest the features, however, it is clear that dimensions/sizes such as length and width of Aoki’s patterns are dependent on the wavelength used. The dimensions/sizes are therefore just a design option well-known to the person skilled in the art, these having no surprising effect. Further, because the length and width of the cruciform shape of the patterns depend on the patterns themselves, 
	Respecting claim 6, Huder discloses a radome (6 in figs. 3-5) formed to cover the beamforming antenna (9). 
Respecting claim 7, Huder discloses the radome is formed of an electrical insulator (in abstract) and integrally formed as a whole without any joints. Regarding radome’s shape in a convex or a meniscus lens, it would have been an obvious matter of design choice to have the radome in convex or meniscus lens shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art according to the particular application and/or achieve desired characteristics/performances (for the Applicant’s information, US Patent 10,374,316, in Fig. 20A and col. 60 lines 7-24, and US Patent 10,027,397 in Fig. 20B and col. 59 lines 24-35, both teaches a radome being convex shaped).
					Notes
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

April 15, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845